Case 1:10-cr-00019-BMC Document 510 Filed 09/18/20 Page 1 of 1 PageID #: 8082

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
DMP                                                271 Cadman Plaza East
F. #2010R00057                                     Brooklyn, New York 11201



                                                   September 18, 2020

By ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Adis Medunjanin
                     Criminal Docket No. 10-19 (BMC)

Dear Judge Cogan:

              The government respectfully writes to request that the September 22, 2020 re-
sentencing date for petitioner Adis Medunjanin be continued to a date in November 2020.

               Since the United States District Court for the Eastern District of New York
resumed in-person court appearances earlier this month, the government has now requested
that the United States Marshals Service (USMS) produce Medunjanin in the Eastern District
of New York for re-sentencing. The government is working with the USMS to determine
how long it might take for Medunjanin to be produced in this District, but the government
submits that an adjournment to November 2020 seems to provide sufficient time for
Medunjanin to be produced in this District in order to appear in person for his re-sentencing.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:        /s/
                                                   Douglas M. Pravda
                                                   Assistant U.S. Attorney
                                                   (718) 254-7000

cc:    Clerk of the Court (by ECF)
       Adis Medunjanin, pro se (by United States mail)
